DETAILED ACTION	 
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on March 09, 2021. Claims 1-20 are pending. Claims 1 and 7 are independent form are presented for examination.
IDS
2	The IDS filed on 06/08/2021 has been considered.

Claim Rejections - 35 USC § 102
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerber (U.S. Patent No. 5,951,636). 
Regarding claim 1, Zerber discloses an acquisition method for applet data, wherein the acquisition method is applied to a terminal, the method comprising: 
establishing a network connection with a data server according to an interface address of the data server corresponding to an applet when a trigger operation for starting the applet is detected (Col. 9, line 57-Col. 10, lines 1-20; the client computer 34 waiting for the mail applet 46 to establish a connection with the mail server 62. Control transfers to block 182 which represents the mail applet 46 issuing a POP3 or similar protocol command to the mail server 62 to look-up messages added to a folder, such as the inbox, and obtain the headers for such new messages added to the folder); 
(Col. 9, line 57-Col. 10, lines 1-20; Control transfers to block 182 which represents the mail applet 46 issuing a POP3 or similar protocol command to the mail server 62 to look-up messages added to a folder, such as the inbox, and obtain the headers for such new messages added to the folder);
receiving, from the data server, a data response message that contains requested data (Col. 9, line 57-Col. 10, lines 1-20; Control then transfers to block 184 which represents the mail server 62 transmitting the parsed message headers from the post office system 66 to the mail applet 46...Control proceeds to block 188 which represents the mail applet 46 displaying the received message headers in the main mail page 40).  

Regarding claim 2, Zerber further teaches the method of claim 1, wherein the establishing a network connection with a data server according to an interface address of the data server corresponding to an applet comprises: 
sending, according to the interface address of the data server (URL link to mail server 56), a network connection request message to the data server (Col. 5, lines 1-13; The HTTP server 56 processes this request and transmits a web page to the client computer 34 with an embedded URL link to a JAR file in the JAR files 60 directory. When the web browser 38 of the client computer 34 opens the web page including the embedded link to a JAR file in the server 36, the web browser 38 then transmits to the HTTP server 56 a request for the JAR file); 
receiving, from the data server, a network connection response message that is used to indicate that the network connection has been established (Col. 5, lines 1-13; The HTTP server 56 processes this request and retrieves the requested JAR file to download to the client computer 34 via the network 32 for storage in the Java cache 55).

Regarding claim 3, Zerber further teaches the method of claim 2, wherein: 
the network connection request message is an empty request message (Col. 9, lines 60-67; the client computer 34 waiting for the mail applet 46 to establish a connection with the mail server 62. Control transfers to block 182 which represents the mail applet 46 issuing a POP3 or similar protocol command to the mail server 62 to look-up messages added to a folder, such as the inbox, and obtain the headers for such new messages added to the folder. The POP3 command would parse the messages in the selected folder to obtain the header. For instance, the POP3 protocol includes the TOP command to retrieve a portion of a specified message from the post office system, i.e. a POP command is used to create a connection).

Regarding claim 4, Zerber further teaches method of claim 1, further comprising: 
sending a data processing request message to a service server (HTTP server 52) corresponding to the applet, wherein the data processing request message contains the requested data and is used to instruct the service server to perform logical processing and rendering processing on the requested data (Col. 8, lines 28-35; control transfers to block 150 which represents the mail applet 46 passing the assembled HTML template for the view page 44 to the local HTTP server 52); 
receiving, from the service server, a data processing response message that contains the requested data that has been processed (Col. 8, lines 28-35; Control transfers to block 152 which represents the local HTTP server 52 passing the assembled template to the web browser 38 to display); 
displaying the requested data that has been processed(Col. 8, lines 28-35; display the view page 44 and selected file, which in the above example is the contents of the selected message).

Regarding claim 5, Zerber further discloses the method of claim 4, further comprising: 
sending, to the service server (local HTTP server 52), a loading event that is used to instruct the service server to load and start the applet (Col. 6, lines 6-17; Control transfers to block 100, which represents the mail applet 46 starting a new thread to run the local HTTP server 52. In preferred embodiments, the local HTTP server 52 would listen in on port 1110. In such case, the URL location for the local HTTP server 52 in the client computer 34 may be at http:\\localhost:1110. After invoking the main mail page 40 and the mail applet 46); 
receiving, from the service server, a call request that is used to instruct the terminal to send a network connection request message to the data server (Col. 6, lines 15-25; control proceeds to block 104 which represents the mail applet 46 opening a connection with the mail server 62 to provide the user login information to the mail server 62).

Regarding claim 6, Zerber further teaches the method of claim 1, further comprising: 
acquiring a manifest file corresponding to the applet locally, wherein the manifest file contains the interface address of the data server corresponding to the applet (Col. 6, lines 1-4; the JAR file is downloaded by first downloading to the client computer 34 a web page with an embedded link to the JAR file. In preferred embodiments, the client computer 34 extracts the applets from the downloaded JAR file and stores the applets in the Java cache 55).

Regarding claim 7, Zerber further teaches an acquisition method for applet data, wherein the acquisition method is applied to a data server, the method comprising: 
establishing a network connection with a terminal, wherein the network connection is established according to an interface address of a data server corresponding to an applet when a trigger operation for starting the applet is detected by the terminal (Col. 9, line 57-Col. 10, lines 1-20; the client computer 34 waiting for the mail applet 46 to establish a connection with the mail server 62. Control transfers to block 182 which represents the mail applet 46 issuing a POP3 or similar protocol command to the mail server 62 to look-up messages added to a folder, such as the inbox, and obtain the headers for such new messages added to the folder);
receiving, from the terminal, a data request message through the network connection, wherein the data request message is sent by the terminal after the applet is started (Col. 9, line 57-Col. 10, lines 1-20; Control transfers to block 182 which represents the mail applet 46 issuing a POP3 or similar protocol command to the mail server 62 to look-up messages added to a folder, such as the inbox, and obtain the headers for such new messages added to the folder);
sending, to the terminal, a data response message that contains requested data (Col. 9, line 57-Col. 10, lines 1-20; Control then transfers to block 184 which represents the mail server 62 transmitting the parsed message headers from the post office system 66 to the mail applet 46...Control proceeds to block 188 which represents the mail applet 46 displaying the received message headers in the main mail page 40).  

Regarding claim 8, Zerber further teaches the method of claim 7, wherein the establishing a network connection with a terminal comprises: 
receiving a network connection request message from the terminal (Col. 5, lines 1-13; The HTTP server 56 processes this request and transmits a web page to the client computer 34 with an embedded URL link to a JAR file in the JAR files 60 directory. When the web browser 38 of the client computer 34 opens the web page including the embedded link to a JAR file in the server 36, the web browser 38 then transmits to the HTTP server 56 a request for the JAR file);
sending, to the terminal, a network connection response message that is used to indicate that the network connection has been established (Col. 5, lines 1-13; The HTTP server 56 processes this request and retrieves the requested JAR file to download to the client computer 34 via the network 32 for storage in the Java cache 55).

Regarding claim 9, Zerber further teaches the method of claim 8, wherein: 
the network connection request message is an empty request message (Col. 9, lines 60-67; the client computer 34 waiting for the mail applet 46 to establish a connection with the mail server 62. Control transfers to block 182 which represents the mail applet 46 issuing a POP3 or similar protocol command to the mail server 62 to look-up messages added to a folder, such as the inbox, and obtain the headers for such new messages added to the folder. The POP3 command would parse the messages in the selected folder to obtain the header. For instance, the POP3 protocol includes the TOP command to retrieve a portion of a specified message from the post office system, i.e. a POP command is used to create a connection).



Conclusion
5	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H. /
Melaku Habtemariam
Examiner, Art Unit 2447
1/12/22


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447